PER CURIAM.
In view of our decision in the companion case of Rainier v. Calhoun, 510 So.2d 999 (Fla. 3d DCA 1987) we grant Mike Calhoun’s petition for a writ of mandamus and direct the respondent trial judge to rule on Calhoun’s application to enforce claim filed below. The trial judge declined to rule on Calhoun’s application while the appeal in Rainier v. Calhoun was pending. We have today affirmed the orders appealed from in Rainier, so that no legal impediment now exists for declining to rule on Calhoun’s application below. See Goggin v. Shanley, 81 So.2d 728, 729 (Fla.1955) (en banc); Villas at Cutler Ridge Homeowners’ Ass’n v. Newman, 498 So.2d 579 (Fla. 3d DCA 1986); Flagship Nat’l Bank of Miami v. Testa, 429 So.2d 69, 70 (Fla. 3d DCA 1983).
We assume that the issuance of a formal writ of mandamus will not be necessary *1001and that the respondent trial judge will rule on Calhoun’s petition to enforce claim upon receipt of this opinion.
Petition granted.